DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080068314 A1 (Hsieh; Ming-Cheng et al.)


    PNG
    media_image1.png
    504
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    816
    media_image2.png
    Greyscale


[see paragraph 0003], comprising an array of pixel units [502], wherein each of the pixel units comprises at least three subpixels [504 red, blue and green], and each of the at least three subpixels comprises a main pixel area [510] and a sub pixel area [520] and three thin film transistors [see paragraph 0040]; and the main pixel area of the subpixel and the sub pixel area of the subpixel are disposed according to a preset area ratio [inherent]; wherein, the main pixel area and the sub pixel area of a part of the subpixels on the display panel are positionally flipped with the main pixel area and the sub pixel area of another part of the subpixels at a preset angle, thereby increasing a degree of disorder of arrangement positions of the main pixel area and the sub pixel area [see figure 7a, the regions 510 are on the top in row 506a and on the bottom in row 506b and paragraph 0082], wherein at least one of the subpixels is defined as a sub-pixel group, and the main pixel area and the sub pixel area of the subpixels in adjacent sub-pixel groups in a row direction and a column direction are 180 inverted in position [see figure 2A, L3 being a first sub-pixel group with the 204a on top, the second sub-pixel group directly in the column to the right of L3 has 204a on the bottom (180 degrees inverted compared to L3), the third sub-pixel group directly in the row below L3 and directly in the column to the right of L3, still adjacent, has 204a on the bottom (180 degrees inverted compared to L3)].
Per claims 2 and 12, Hsieh teaches the display panel as claimed in claim 1, wherein a relative positional relationship between the main pixel area and the sub pixel area of different subpixels in a same pixel unit remains same [see figure 7a, 510 remains on the top in the same pixel].  
[see figure 7a].  
Per claims 4 and 14, Hsieh teaches the display panel as claimed in claim 2, wherein at least two of the pixel units are defined as a pixel group [a pixel group is defined by the top pixel 502 in row 506a and the pixel below in row 506b], and the main pixel area and the sub pixel area of the subpixels in two adjacent pixel groups are 180 degree inverted in position [see figure 7a].  
Per claims 5 and 15, Hsieh teaches the display panel as claimed in claim 1, wherein in a same pixel unit, the main pixel area and the sub pixel area of two adjacent subpixels are 180 degrees inverted in position [see figure 2a].  
Per claims 6 and 16, Hsieh teaches the display panel as claimed in claim 5, wherein at least two of the subpixels are defined as a sub-pixel group, and the main pixel area and the sub pixel area of the subpixels in two adjacent sub-pixel groups are 180 degrees inverted in position [see figure 2a].  
Per claims 7 and 17, Hsieh teaches the display panel as claimed in claim 6, further comprising a data line and a scan line [see lines connect to drivers 390 and 392], wherein two adjacent pixel units, sub-pixels, pixel groups, or sub-pixel groups are arranged adjacently along an extending direction of the scan line and/or the data line [inherent].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080068314 A1 (Hsieh; Ming-Cheng et al.).
Per claims 8-9 and 18-19, Hsieh teaches the display panel as claimed in claim 1, wherein an area of the main pixel area accounts for 25% to 50% of an entire aperture ratio of the subpixel [see figure 7a, 50% is shown], and wherein the area of the main pixel area accounts for 40% to 50% of the entire aperture ratio of the subpixel.  However, the explicit range is not disclosed.  Though, the courts have held overlapping ranges to be at least obvious.  Improved grayscale would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 10 and 20, Hsieh teaches the display panel as claimed in claim 1, wherein a pixel structure of the display panel is one of two domains, four domains, or eight domains [see paragraph 0003, MVA, at least two domains are used the top and bottom].  Though, four or eight alignment is not explicitly disclosed.  However, common knowledge teaches four and eight domains in order to improve contrast and or viewing angle.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871